January 30, 2014 U.S Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Valley Forge Funds (the “Registrant”) File No. 33-48863 Ladies and Gentlemen: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated January 17, 2014, filed pursuant to Rule 497(e), for Vanguard Managed Payout Growth Focus Fund, Vanguard Managed Payout Growth and Distribution Fund, and Vanguard Managed Payout Distribution Focus Fund, each a series of the above mentioned Trust through January 17, 2014. Effective at the close of business on January 17, 2014, the three funds were consolidated via areorganization. The surviving fund, Vanguard Managed Payout Growth and Distribution Fund, was renamed Vanguard Managed Payout Fund. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Amy Miller, Esq. U.S. Securities and Exchange Commission
